                                                                      George Kostolampros
                                                                      T 202.344.4426
                                                                      F 202.344.8300
                                                                      gkostolampros@venable.com
April 15, 2021

VIA ECF

The Honorable Joseph F. Bianco
Visiting Circuit Judge (sitting by designation in below referenced matter)
U.S. Court of Appeals for the Second Circuit
100 Federal Plaza
Central Islip, New York 11722

       Re:       United States of America v. Kenner, Cr. No. 13-607 (JFB)

Dear Judge Bianco,

       We write in regard to the court conference scheduled for April 21, 2021 at 2 pm relating to
the forfeiture of the Resort Property. Unfortunately, as a result of various preexisting
commitments in other matters, Danske’s counsel is unavailable on that date and respectfully
requests an adjournment of the conference to another date.

        Danske has conferred with the government and counsel for Mr. Owen Nolan and CSL. The
parties indicated they are available on April 28, 2021.

      We thank the Court for its time and attention to this matter.



                                                             Respectfully,


                                                             /s/ George Kostolampros

                                                             George Kostolampros
                                                             Doreen S. Martin
                                                             Xochitl S. Strohbehn

cc:    All parties of record via ECF
